Citation Nr: 1206870	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), type II diabetes mellitus and herbicide exposure.

2.  Entitlement to service connection for bilateral kidney disease status post kidney transplant, with end-stage kidney failure, to include as secondary to service-connected type II diabetes mellitus, herbicide exposure, and hypertension.

3.  Entitlement to an increased evaluation for PTSD, currently rated as 70 percent disabling.

4.  Entitlement to an increased evaluation for type II diabetes mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In February 2010, the Board reopened the claims of entitlement to service connection for hypertension and kidney disease and remanded those claims along with the increased-rating claims for further development.

The issues of entitlement to service connection for a cervical spine disorder and a bilateral eye disorder, diagnosed as retinopathy and cataracts, claimed as secondary to the service-connected type II diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's PTSD caused his hypertension.

2.  The evidence is in equipoise as to whether the Veteran's now-service-connected hypertension caused his bilateral kidney disease.

3.  The evidence is in equipoise as to whether the Veteran's PTSD has been manifested by a total occupational and social impairment since October 10, 2006.

4.  It is factually ascertainable that the Veteran's PTSD underwent an increase in disability since December 11, 2005, a date within the one-year period prior to the filing of the claim on October 10, 2006.

5.  The evidence is in equipoise as to whether the Veteran's PTSD has been manifested by a total occupational and social impairment from December 11, 2005, to October 9, 2006.

6.  It is not factually ascertainable that the Veteran's PTSD underwent an increase in disability prior to December 11, 2005.

7.  The competent evidence shows that the Veteran's type II diabetes mellitus alone, without consideration of the separately rated bilateral diabetic neuropathies of both upper and lower extremities, has not been manifested by regulation of activities.

8.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for PTSD prior to December 11, 2005, and type II diabetes mellitus alone without consideration of the separately rated bilateral diabetic neuropathies of both upper and lower extremities are inadequate.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, hypertension was proximately due to PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).

2.  With resolution of reasonable doubt in the Veteran's favor, bilateral kidney disease status post kidney transplant, end-stage kidney failure was proximately due to the now-service-connected hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310.

3.  With resolution of reasonable doubt in the Veteran's favor, PTSD has met the criteria for a 100 percent evaluation effective December 11, 2005, but not earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).

4.  PTSD did not meet the criteria for an evaluation greater than 50 percent prior to December 11, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.

5.  Type II diabetes mellitus does not meet the criteria for an evaluation greater than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Governing law and regulations

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and type II diabetes mellitus and herbicide exposure

Analysis

The Veteran claims that his PTSD caused his hypertension.  There is conflicting medical nexus evidence.  The evidence in favor of the claim is the opinions of Drs. Stein, McKenna, and Burmeister along with medical treatise information.  The evidence against the claim consists of the opinions of the June 2004 VA examiner and the VA doctor who reviewed the claims file in November 2011.   

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Court has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The private doctors did not review the Veteran's claims file.  Moreover, Drs. Burmeister and McKenna did not provide bases for their opinions.  See Bloom, 12 Vet. App. at 187.  Also, they are primary care physicians and it does not appear that they have expertise in cardiology.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  Dr. Stein, on the other hand, apparently has expertise in cardiology because the focus of his practice includes hypertension.  See id.  In his initial January 2004 opinion, Dr. Stein stated that "[i]t is conceivable that [the PTSD] could have played a role in exacerbation of his hypertension."  Dr. Stein's use of the terms "conceivable" and "could have" render that opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  His latter opinion in April 2010 is, however, not speculative in nature.  He provided a basis by suggesting PTSD contributed to his sporadic high blood pressure.  

As for medical treatise information, the VA National Center for PTSD in 2007 noted that a number of studies have found an association between PTSD and poor cardiovascular health.  This entity stated that these studies found that self-report of circulatory disorders and symptoms of cardiovascular trouble were each associated with PTSD in veteran populations, civilian men and women, and male firefighters.  The entity added that among studies that have examined PTSD in relation to cardiovascular illness via physician diagnosis or laboratory findings, PTSD has been consistently associated with a greater likelihood of cardiovascular morbidity.  See www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.

As the representative noted in the February 2012 appellant's post-remand brief, Cecil Textbook of Medicine states the following:

Psychological factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support, have been associated with the occurrence or recurrence of [cardiovascular disease].  In addition, measures of cardiovascular physiologic reactivity have been correlated with [cardiovascular disease] outcomes.

Cecil Textbook of Medicine (22d Edition, 2004), page 253.

The June 2004 VA examiner, a physician, provided a basis for his opinion - PTSD can cause intermittent spikes in blood pressure related to specific stress, but such spikes would not cause hypertension.  That VA examiner's expertise is unknown.  See Black, 10 Vet. App. at 284.

The representative argues that the qualifications of the VA medical professional who provided the November 2011 medical opinion are unknown and that she may not even be a medical doctor.  Her report reflects that she is a physician.  Her expertise, however, is unknown.  See id.  Moreover, the basis of her opinion - no evidence in the medical literature - is premised on a faulty predicate.  See Black, 5 Vet. App. at 180.

The evidence is in equipoise as to whether the Veteran's PTSD caused his hypertension.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.  Given that the Board is granting service connection for hypertension as secondary to service-connected PTSD, the Board does not have to address the other two theories of entitlement - secondary to service-connected diabetes mellitus and secondary to herbicide exposure.

Entitlement to service connection for bilateral kidney disease status post kidney transplant, end-stage kidney failure, to include as secondary to service-connected type II diabetes mellitus, herbicide exposure, and hypertension

The Veteran claims that his hypertension caused his kidney disease.  There is conflicting medical nexus evidence.  The evidence in favor of the claim is the opinions of Drs. Stein, McKenna, and Burmeister along with the opinions of the August 2004 and June 2010 VA examiner as well as the VA doctor who reviewed the claims file in November 2011.  The evidence against the claim is private hospitalization records dated in 1989 and 1998 showing that the kidney disease is of an unknown etiology.

None of the primary care physicians or VA examiners provided much bases for their opinions.  See Bloom, 12 Vet. App. at 187.  In his initial January 2004 opinion, Dr. Stein, who is a nephrologist, noted that the kidney disorder diagnosis was chronic glomerulonephritis "perhaps related to hypertension."  Dr. Stein's use of the term "perhaps" renders that opinion speculative in nature.  See Bostain, 11 Vet. App. at 127-28.  In his latter April 2010 statement, however, Dr. Stein in essence unequivocally indicated that the kidney disease was secondary to the hypertension.  Dr. Stein has the most expertise on this matter.  See Black, 10 Vet. App. at 284.

The evidence is in equipoise as to whether the Veteran's hypertension caused his kidney disease.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.  Given that the Board is granting service connection for kidney disease as secondary to now-service-connected hypertension, the Board does not have to address the other two theories of entitlement - secondary to service-connected diabetes mellitus and secondary to herbicide exposure.

Increased-rating claims

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2006, February 2007, May 2008, and March and April 2010 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the November 2006 correspondence, VA notified the appellant of how it determines the disability rating and effective date.  The March 2010 correspondence was sent pursuant to the February 2010 Board remand.  The claims were recently readjudicated in a December 2011 supplemental statement of the case.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained the Veteran's Social Security Administration records and the Veteran submitted statements from private physicians.  Although the Veteran still receives private treatment for his diabetes mellitus, he did not authorize the release or submit any actual private treatment records in response the March 2010 correspondence.   Therefore, no further development with regard to obtaining private treatment records is necessary.  Pursuant to the Board's remand, the appellant underwent VA examinations in June 2010.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disabilities .  Therefore, the AMC complied with the directives of the February 2010 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Entitlement to an increased evaluation for PTSD, currently rated as 70 percent disabling

Governing law and regulations

In September 2003, VA granted entitlement to service connection for PTSD and assigned a 30 percent evaluation.  In a December 2004 rating decision, VA assigned a 50 percent disability rating effective April 30, 2002.  On October 10, 2006, the Veteran filed a claim for an increased rating for PTSD.  In a December 2011, VA assigned a 70 percent evaluation for PTSD effective October 10, 2006.
 
Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.


Rating criteria
 
Under the current criteria, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
Global Assessment of Functioning
 
Global assessment of functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).
 
Global assessment of functioning scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).
 
Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).   Id.

Analysis

The Board is presented with a record on appeal that demonstrates that, in addition to PTSD, medical professionals have diagnosed a depressive disorder.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).
 
A May 2002 VA treatment record reflects that the Veteran has depression attributed to PTSD.  The June 2010 VA examiner diagnosed depression secondary to PTSD.  Although a May 2010 private psychologist attributed the major depressive disorder to type II diabetes mellitus, which is a service-connected disability, the Board will in light of the above attribute all reported psychiatric symptomatology from his depressive disorder to the Veteran's PTSD.  

Schedular rating

A review of the VA examinations and the May 2010 private psychological evaluation show that the evidence is in equipoise as to whether the Veteran's PTSD has been manifested by a total occupational and social impairment since October 10, 2006.  

At the June 2010 VA examination, the Veteran was only oriented to the year and not the month and day.  Therefore, he was disoriented to time, an example of the criteria for a 100 percent disability rating.  The June 2010 VA examiner noted the appellant's PTSD symptoms alone would significantly interfere with his ability to be gainfully employed at this time.  The claimant has been unemployed since 1998, and the examiner added that his PTSD symptoms played a contributing role in his ability to work at his last job, which was at his father's now-defunct business.  That examiner noted that the Veteran's symptoms had worsened since the 2006 VA examination in terms of frequency and severity.  That examiner assigned a Global Assessment of Functioning score of 40.  

The May 2010 private psychologist opined that it was more likely than not that the Veteran's PTSD and major depressive disorder, taken separately, would render him unable to work.  That psychologist assigned a Global Assessment of Functioning score of 35.

At the December 11, 2006, VA examination, the Veteran was oriented to time, place, and person.  The examiner noted that the claimant was unemployed due to "medical" problems.  Although the June 2010 VA examiner stated that there appellant's symptoms had worsened since the 2006 VA examination in terms of frequency and severity, the June 2010 VA examiner assigned a Global Assessment of Functioning score of 40 whereas the December 2006 VA examiner assigned a Global Assessment of Functioning score of 42, only a two-point differential.   A Global Assessment of Functioning score of 42 still indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  By comparison, a May 2003 VA examiner assigned a Global Assessment of Functioning score of 50 and indicated that the Veteran's psychiatric problem did not prevent from getting employment.  In other words, even the December 2006 VA examination report shows an increase in symptomatology relative to the May 2003 VA examination report.
 
The Veteran does not demonstrate a gross impairment in thought processes or communication.  He does not suffer from persistent delusions or hallucinations.  His behavior is not grossly inappropriate, and he is not in persistent danger of hurting himself or others.  The Board's inquiry, however, is not necessarily strictly limited to the criteria found in the VA rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  
 
The Board has weighed the evidence of record and finds that there exists an approximate balance of evidence for and against the claim.  Simply put, the evidence is equally balanced as to whether the appellant can work due to his PTSD.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, the evidence is equipoise as to whether the Veteran has had a total occupational and social impairment since the date of his October 10, 2006, claim.  Therefore, a 100 percent evaluation for PTSD since October 10, 2006, is in order.  38 U.S.C.A. §§ 1155, 5107.

It is factually ascertainable that the Veteran's PTSD underwent an increase in disability since December 11, 2005, a date within the one-year period prior to the filing of the claim on October 10, 2006.  At the December 11, 2006, VA examination, the appellant reported that he thought about killing himself one year ago.  Therefore, the claimant underwent an increase in disability during the one-year period prior to filing his claim on October 10, 2006, because he had suicidal ideation, an example of the criteria for a 70 disability rating on December 11, 2005.  At the examination, he still had suicidal thoughts.  There is no evidence that his symptomatology at that examination was different from the symptomatology beginning on December 11, 2005.  Since the Board has found that the evidence is in equipoise that on December 11, 2006, the Veteran had a total occupational and social impairment, the evidence is in equipoise as to whether the Veteran's PTSD has been manifested by a total occupational and social impairment from December 11, 2005, to October 9, 2006.

Turning to the remainder of the one-year prior to October 10, 2006, the Veteran did not seek treatment during that period.  He reported at the December 2006 VA examination that he had not received any psychiatric treatment in two years and that he was not taking psychotropic medications.  Thus, there is no competent evidence of an increase in disability from October 10, 2005, to December 10, 2005.

As for extraschedular consideration for PTSD prior to December 11, 2005, the RO included 38 C.F.R. § 3.321 in the June 2008 statement of the case and therefore considered an extraschedular evaluation.  The symptoms presented by the Veteran's PTSD - symptoms of occupational and social impairment - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to an increased evaluation for type II diabetes mellitus, currently rated as 20 percent disabling

Governing law and regulations

In October 2004, VA granted entitlement to service connection for type II diabetes mellitus and assigned a 20 percent evaluation.  On October 10, 2006, the Veteran filed a claim for an increased rating for diabetes mellitus.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

A 20 percent disability rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hyperglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Analysis

The diabetes mellitus is currently rated as 20 percent disabling under Diagnostic Code 7913.  The competent medical evidence shows that the veteran's diabetes mellitus used to require insulin and still requires a restricted diet.  In order for a higher rating to be granted, there must be evidence of restriction of activities.  In this case, there is no evidence of such a limitation due to type II diabetes mellitus in and of itself.  

The competent evidence shows that the Veteran's type II diabetes mellitus alone without consideration of the separately rated bilateral diabetic neuropathies of both upper and lower extremities has not been manifested by regulation of activities.  The January 2007 VA examiner noted that activities of daily living were restricted due to neuropathy.  The June 2010 VA examiner noted that activities were not restricted due to maintaining glycemic control.  The Veteran now receives four separate ratings for his diabetic peripheral neuropathies.  To grant a higher rating, 40 percent, based on restriction of activities would be evaluating the same manifestation of a disability under different diagnostic codes.  38 C.F.R. § 4.14.  

While the Veteran has multiple disabilities associated with type II diabetes mellitus, he is not entitled to a 60 or 100 percent rating, as the representative argues in the February 2012 appellant's post-remand brief, because of complications.  To warrant a 60 or 100 percent rating, episodes of ketoacidosis or hyperglycemic reactions must be present.  Both examiners indicated that the appellant had not had episodes of hypoglycemia or ketoacidosis.

The RO included 38 C.F.R. § 3.321 in the January 2010 statement of the case and therefore considered an extraschedular evaluation.  The symptoms presented by the Veteran's type II diabetes mellitus alone as opposed to complications - a former requirement for insulin and a restricted diet - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for hypertension as secondary to service-connected PTSD is granted.

Entitlement to service connection for bilateral kidney disease status post kidney transplant, end-stage kidney failure as secondary to the now-service-connected hypertension is granted.

An increased disability evaluation of 100 percent is granted for PTSD effective December 11, 2005, but not earlier, subject to governing regulations concerning the payment of monetary benefits.

Entitlement to an evaluation in excess of 50 percent for PTSD prior to December 11, 2005, is denied.

Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


